 

Exhibit 10.3

 



COMMERCIAL REVOLVING LINE OF CREDIT PROMISSORY NOTE

 

Up to $2,500,000.00 Stamford, Connecticut April __, 2018

 

FOR VALUE RECEIVED, the undersigned, CHICKEN SOUP FOR THE SOUL ENTERTAINMENT,
INC., a Delaware corporation, having an address at 132 East Putnam Avenue, Cos
Cob, Connecticut 06807 (“CSSE”) and SCREEN MEDIA VENTURES, LLC, a Delaware
limited liability company, having an address at 800 Third Avenue, 3rd Floor, New
York, New York 10022 (“SMV” and together with CSSE, the “Maker”), jointly and
severally, promises to pay to the order of PATRIOT BANK, N.A., (the “Lender”),
at its office located at 900 Bedford Street, Stamford, Connecticut 06901, the
principal sum of up to TWO MILLION FIVE HUNDRED THOUSAND and 00/100 DOLLARS
($2,500,000.00) (the “LOC Loan”), or so much thereof as may be advanced or
re-advanced, from time to time, together with interest payable at the rate and
in the manner provided in Section 1.1 of this Commercial Revolving Line of
Credit Promissory Note (this “Note”), together with all taxes assessed upon said
sum (other than income or franchise taxes) against Holder of this Note (the
“Holder”) and any costs and expenses, including reasonable attorneys’ fees,
incurred in the collection of this Note or in protecting or sustaining the lien
of the same.

 

1.1INTEREST RATE.

 

The outstanding principal balance of this Note shall bear interest, payable
monthly in arrears, on the outstanding principal balance thereof, at one and
one-half percent (1.50%) percent above Lender’s Base Rate (as defined below) as
established by Patriot Bank, N.A. per annum (the “Interest Rate”); provided;
however, the interest rate hereunder shall not be less than six and one quarter
percent (6.25%) (the “Floor Rate”) at any time. The term “Lender's Base Rate” is
the interest rate published in the Eastern Edition of The Wall Street Journal in
the “Money Rates” table as the “Prime Rate” in effect from time to time. If the
said Prime Rate is published as a range, with a high and a low interest rate,
Lender's Base Rate shall be the highest rate on corporate loans posted by at
least 75% of the USA's 30 largest banks known as The Wall Street Journal Prime
Rate and is published in The Wall Street Journal. The rate of interest under
this Note will change as of the effective date of each change in such Prime
Rate. If The Wall Street Journal shall cease to publish the Prime Rate in the
Money Rates table of its Eastern Edition, Lender shall choose an interest rate
that in the sole and absolute discretion of Lender most closely approximates
said Prime Rate and Lender may notify Maker in writing of such designation,
which rate shall be Lender's Base Rate from and after the date on which The Wall
Street Journal shall have ceased to so publish the Prime Rate. Lender's Base
Rate may not be the lowest or most favorable rate charged by Lender. The
Interest Rate on the LOC Loan shall change on the same date that the Prime Rate
used by Lender changes. Interest shall be computed on a daily basis and shall be
calculated on the basis of a 360-day year, based on actual days elapsed in any
payment period. As of the date hereof, the Prime Rate is four and three quarters
percent (4.75%) and the Interest Rate on the LOC Loan is six and one quarter
percent (6.25%).

 

 

 

 

1.2ADVANCES.

 

Lender shall make advances under this Note upon the request of Maker in
accordance with the terms of Section 2.3 of that certain Loan and Security
Agreement by and among Maker, BD Productions, LLC, a Connecticut limited
liability company (“BDP”), 757 Film Acquisition LLC, a Delaware limited
liability company, (“757”), and Screen Media Films, LLC, a Delaware limited
liability company (“SMF” and together with BDP and 757, individually and
collectively, the “Guarantor”), and Lender, dated of even date herewith (as
amended, amended and restated, supplemented or otherwise modified, the “Loan
Agreement”), subject to the terms stated herein and provided there has been no
Event of Default under the Loan Agreement. Available advances under this Note
shall not exceed TWO MILLION FIVE HUNDRED THOUSAND and 00/100 DOLLARS
($2,500,000.00).

 

2.1REPAYMENT.

 

a.       Commencing on June 1, 2018 and continuing on the same date of each
subsequent month thereafter for thirty six (36) months, Maker shall make monthly
payments of interest only on the outstanding principal balance of this Note at
the Interest Rate set forth hereinabove, payable monthly, in arrears, on the
unpaid balance from time to time. The entire outstanding principal balance and
all accrued interest thereon and all other sums due under this Note shall be due
and payable in full on May 1, 2021 (the “Maturity Date”).

 

b.       All payments of principal and interest shall be made in lawful money of
the United States which shall be legal tender in payment of all debts at the
time of payment. Any check, draft or money order remitted in settlement of this
Note, may be handled for collection in accordance with the practice of the
collecting bank or banks and shall not be deemed payment until the money is
actually received by Holder of this Note.

 

2.2USE OF LOAN PROCEEDS.

 

a.       Maker covenants and agrees that, subject to the conditions for Advances
stated herein, the proceeds of the LOC Loan shall be used for the purpose set
forth in Section 2.7 of the Loan Agreement and for no other purpose.

 

b.       Maker attests that the proceeds of this Note are to be used for
commercial purposes and that no part of such proceeds will be used, in whole or
in part, for purchasing or carrying any “margin security” as such term is
defined in Regulation U of the Board of Governors of the Federal Reserve System.

 

3.COVENANTS.

 

At no time during the term of the Loan shall Maker violate those certain
covenants as more particularly set forth in Sections 7 and 8 of the Loan
Agreement.

 

4.APPLICATION OF PAYMENTS.

 

At Lender’s election, payments will be applied first to fully pay costs and
expenses incurred by Lender in collecting this Note or in sustaining and/or
enforcing any security granted to secure this Note, if any, then to fully pay
any outstanding late charges or prepayment fees, then to fully pay accrued
interest and the remainder will be applied to principal

 

 2 

 

 

5.LATE CHARGE.

 

Maker shall pay Holder a late charge of five percent (5%) of any payment not
received by Holder within ten (10) days after the installment is due, to cover
the additional expenses involved in handling such overdue installment. This
charge shall be in addition to, and not in lieu of, any other remedy Holder may
have and is in addition to any reasonable fees and charges of any agents or
attorneys which Lender is entitled to employ in the event of default hereunder,
whether authorized herein or by applicable law. Maker will pay this late charge
promptly, but only once for each late payment.

 

6.DEFAULT.

 

Upon the occurrence of any Event of Default, as defined in the Loan Agreement,
the entire outstanding balance of this Note shall, at the option of Holder,
become immediately due and payable without notice or demand, and in any event,
interest shall immediately accrue at a “default rate” which means the rate of
interest which is eighteen percent (18%) per annum, but in no event to exceed
the maximum rate allowed by applicable law.

 

Failure to exercise any option to accelerate upon the occurrence of an Event of
Default or other circumstance permitting the exercise of such option shall not
constitute a waiver of the default or of the right to exercise such option at a
later time so long as such default or other circumstance continues to exist, and
shall not constitute a waiver of the right to exercise such option in the event
of any other default or circumstance specified herein.

 

7.PREPAYMENT.

 

Maker may prepay the LOC Loan in part or in full at any time without penalty or
premium provided it gives Lender at least ten (10) days’ prior written notice of
any such intended prepayment.

 

Any partial payments shall not affect Maker’s obligation to make the regular
installments required hereunder until the LOC Loan is paid in full.

 

8.PREJUDGMENT REMEDY WAIVER.

 

MAKER ACKNOWLEDGES AND REPRESENTS THAT THE LOC LOAN EVIDENCED BY THIS NOTE IS A
COMMERCIAL TRANSACTION AND THAT THE PROCEEDS OF THE LOC LOAN SHALL NOT BE USED
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES. MAKER AND ANY SUBSEQUENT ENDORSER OR
OTHER ACCOMMODATION MAKER HEREBY VOLUNTARILY WAIVES ANY RIGHTS TO NOTICE OR
HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES AS NOW OR
HEREAFTER AMENDED, OR AS OTHERWISE REQUIRED BY ANY LAW WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH HOLDER MAY ELECT TO USE OR WHICH IT MAY AVAIL ITSELF.
MAKER FURTHER WAIVES, TO THE GREATEST EXTENT PERMITTED BY LAW, THE BENEFITS OF
ALL PRESENT AND FUTURE VALUATION, APPRAISEMENT, EXEMPTION, STAY, REDEMPTION AND
MORATORIUM LAWS. MAKER FURTHER WAIVES ANY REQUIREMENTS THAT LENDER OBTAIN A BOND
OR ANY SIMILAR DEVICE IN CONNECTION WITH THE EXERCISE OF ANY REMEDY OR THE
ENFORCEMENT OF ANY RIGHT HEREUNDER OR PERTAINING TO THE LOC LOAN.

 

 3 

 

 

9.WAIVER OF RIGHT TO TRIAL BY JURY.

 

MAKER AND ANY SUBSEQUENT ENDORSER OR OTHER ACCOMMODATION MAKER (COLLECTIVELY,
THE "MAKER") WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS NOTE OR ANY CONDUCT RELATING TO
THE ADMINISTRATION OR ENFORCEMENT OF THIS NOTE OR ARISING FROM THE
DEBTOR/CREDITOR RELATIONSHIP OF THE PARTIES HERETO. THIS WAIVER IS KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY MADE BY MAKER, AND MAKER ACKNOWLEDGES THAT LENDER
HAS NOT MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. MAKER ACKNOWLEDGES THAT THIS
WAIVER MAY DEPRIVE MAKER OF AN IMPORTANT RIGHT AND THAT SUCH WAIVER HAS
KNOWINGLY AND VOLUNTARILY BEEN AGREED TO BY MAKER. MAKER FURTHER ACKNOWLEDGES
THAT MAKER HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED)
IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED BY MAKER AND THAT MAKER HAS HAD THE TIME TO DISCUSS THIS
WAIVER WITH HIS LEGAL COUNSEL.

 

10.DELAY IN ENFORCEMENT.

 

The liability of Maker and any subsequent endorser or other accommodation maker
under this Note is unconditional and shall not be affected by an extension of
time, renewal, waiver or any other modification whatsoever, granted or consented
to by Holder. Any failure by Holder to exercise any right it may have under this
Note is not a waiver of Holder's right to exercise the same or any other right
at any other time.

 

11.CHANGES.

 

No agreement by Holder to change, waive or release the terms of this Note will
be valid unless it is in writing and signed by Maker and Holder.

 

12.WAIVER.

 

MAKER AND ANY SUBSEQUENT ENDORSER OR OTHER ACCOMMODATION MAKER WAIVES
PRESENTMENT, DEMAND FOR PAYMENT AND NOTICE OF DISHONOR.

 

 4 

 

 

13.CONNECTICUT LAW.

 

The provisions of this Note shall be governed by the laws of the State of
Connecticut.

 

14.JURISDICTION AND VENUE.

 

Any action or proceeding to enforce or defend any rights under this Note or
under any agreement, instrument or other document contemplated hereby or related
hereto; directly or indirectly related to or connected with the LOC Loan or the
administration or enforcement thereof; or arising from the debtor/creditor
relationship of Maker and Lender shall be brought only in the Superior Court of
Connecticut or the United States District Court for the District of Connecticut.
The parties hereto agree that any proceeding instituted in either of such courts
shall be of proper venue, that such courts shall have personal jurisdiction over
the parties and that any and all pleadings, summons, motions and other process
in such proceeding shall be fully and effectively served when transmitted by
United States Mail (registered or certified), postage and registry fees prepaid.
Any judgment or decree obtained in any such action or proceeding may be filed or
enforced in any other appropriate court.

 

15.RIGHT OF SET-OFF.

 

Upon the occurrence of any Event of Default, Lender shall have the right to
set-off against the LOC Loan all of Maker’s deposits, credit and property now or
hereafter in the possession or control of Lender, its agent or bailee or in
transit to it. Lender may apply the same, or any part thereof, to the LOC Loan
balance without prior notice or demand.

 

16.INVALIDITY.

 

If any provision of this Note or the application of any provision to any person
or circumstance shall be invalid or unenforceable, neither the balance of this
Note nor the application of the provision to other persons or circumstances
shall be affected.

 

17.JOINT AND SEVERAL LIABILITY, BINDING EFFECT.

 

This Note and all obligations hereunder, to the extent signed by more than one
party, shall be the joint and several obligations of each Maker, and any
endorsers or other accommodation makers, and each provision hereof shall apply
to each and all jointly and severally. The provisions of this Note are binding
on the successors and assigns of Maker and shall inure to the benefit of Lender,
its successors and assigns and to subsequent Holders of this Note.

 

18.INTERPRETATION.

 

Captions and headings used in this Note are for convenience only. The term
“Maker” and any pronoun referring thereto as used herein shall be construed in
the masculine, feminine or neuter as the context may require. The singular
includes the plural and the plural includes the singular. “Any” means any and
all.

 

 5 

 

 

19.RECOVERY OF PAYMENT.

 

To the extent the LOC Loan is reduced or paid in full by reason of any payment
to Lender by any subsequent accommodation maker or endorser, and all or any part
of such payment is rescinded, avoided or recovered from Lender for any reason
whatsoever, including, without limitation, any proceedings in connection with
the insolvency, bankruptcy or reorganization of such accommodation maker or
endorser, the amount of such rescinded, avoided or refused payment shall be
added to or, in the event the Note has been previously-paid in full, shall
revive the principal balance of this Note upon which interest may be charged at
the applicable rate set forth in this Note and shall be considered part of the
LOC Loan and all terms and provisions herein shall thereafter apply to same.

 

20.NO VIOLATIONS OF GOVERNMENTAL PROHIBITIONS.

 

Neither the making of the LOC Loan, nor the receipt of LOC Loan proceeds by
Maker, violates any Law applicable to Maker, including, without limitation, any
of the Terrorism Laws. Neither the making of the LOC Loan, nor the receipt of
LOC Loan proceeds by Maker (a “Principal Party”) violates any of the Terrorism
Laws applicable to any of the Principal Parties. To Maker’s best knowledge, no
holder of any direct or indirect equitable, legal or beneficial interest in
Maker or any Principal Party is the subject of any of the Terrorism Laws. No
portion of the LOC Loan proceeds will be used, disbursed or distributed by Maker
for any purpose, or to any Person, directly or indirectly, in violation of any
Law including, without limitation, any of the Terrorism Laws. As used in this
Agreement, the term “Terrorism Laws” means Executive Order 13224 issued by the
President of the United States of America, the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), and the Foreign Terrorist Organizations Sanctions Regulations
(Title 31 Part 597 of the U.S. Code of Federal Regulations), and all other
present and future federal, state and local laws, ordinances, regulations,
policies and any other requirements of any Governmental Agency (including,
without limitation, the United States Department of the Treasury Office of
Foreign Assets Control) addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war, each as hereafter supplemented, amended or
modified from time to time, and the present and future rules, regulations and
guidance documents promulgated under any of the foregoing, or under similar
laws, ordinances, regulations, policies or requirements of other States or
localities.

 

21.SERVICE OF PROCESS.

 

MAKER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE STATE OF CONNECTICUT AND WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON MAKER, AND CONSENT THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
REGISTERED MAIL DIRECTED TO MAKER AT THE ADDRESSES AS SET FORTH IN THIS NOTE AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.
MAKER WAIVES ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENT TO THE GRANTING OF ANY SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.

 

 6 

 

 

22.COMPLIANCE WITH GOVERNMENTAL PROHIBITIONS.

 

No portion of the LOC Loan proceeds will be used, disbursed or distributed by
Maker for any purpose, or to any Person, in violation of any Law including,
without limitation, any of the Terrorism Laws. Maker shall provide Lender with
immediate written notice (a) of any failure of any of the representations and
warranties set forth in Section 20 of this Note to be true, correct and complete
in all respects at any time, or (b) if Maker obtains knowledge that Maker, or
any holder at any time of any direct or indirect equitable, legal or beneficial
interest in Maker is the subject of any of the Terrorism Laws. Maker shall
immediately and diligently take, or cause to be immediately and diligently
taken, all necessary action to comply with all Terrorism Laws and to cause the
representations and warranties set forth in Section 20 of this Note to be true,
correct and complete in all respects.

 

23.NOTICES.

 

A demand upon or notice to Maker hereunder shall be deemed sufficient and
commercially reasonable notice and shall be effective if given in accordance
with Section 11.9 of the Loan Agreement.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

SIGNATURE PAGE FOLLOWS 

 

 7 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Commercial Revolving Line
of Credit Promissory Note as of the date and year first written above.

 

SIGNED, SEALED AND DELIVERED IN THE PRESENCE OF: 

  MAKER:          

CHICKEN SOUP FOR THE SOUL ENTERTAINMENT INC.,

a Delaware corporation

        Name:           By:         Name: Scott W. Seaton       Title: Vice
Chairman Name:     Duly Authorized                    

SCREEN MEDIA VENTURES, LLC,



    a Delaware limited liability company   By:

Chicken Soup for the Soul Entertainment Inc.,



Name:     a Delaware corporation     Its Manager                 Name:   By:    
    Name: Scott W. Seaton       Title: Vice Chairman       Duly Authorized

 

[Signature Page to Commercial Revolving Line of Credit Promissory Note]

 

 

 

 

STATE OF CONNECTICUT )   ) ss:  Cos Cob COUNTY OF FAIRFIELD )

 

On this the ____ day of April, 2018 before me, the undersigned officer,
personally appeared Scott W. Seaton, who acknowledged himself to be the Vice
Chairman of Chicken Soup for the Soul Entertainment Inc., a Delaware
corporation, and that he, as such officer, being authorized so to do executed
the foregoing instrument for the purposes therein contained, by signing the name
of the corporation by himself as Vice Chairman.

 

In Witness Whereof, I hereunto set my hand.

 

      Notary Public   My Commission Expires:   Commissioner of the Superior
Court

 

STATE OF CONNECTICUT )   ) ss:  Cos Cob COUNTY OF FAIRFIELD )

 

On this the ____ day of April, 2018 before me, the undersigned officer,
personally appeared Scott W. Seaton, who acknowledged himself to be the Vice
Chairman of Chicken Soup for the Soul Entertainment Inc., a Delaware
corporation, the Manager of Screen Media Ventures, LLC, a Delaware limited
liability company, and that he, as such officer, being authorized so to do
executed the foregoing instrument for the purposes therein contained, by signing
the name of the limited liability company by himself as Vice Chairman.

 

In Witness Whereof, I hereunto set my hand.

 

      Notary Public   My Commission Expires:   Commissioner of the Superior
Court

 

[Acknowledgment Page to Commercial Revolving Line of Credit Promissory Note]

 



 

 

 



AUTOMATIC PAYMENT ADDENDUM TO

COMMERCIAL REVOLVING LINE OF CREDIT PROMISSORY NOTE

 

Loan No.   Qualifying Account No. 890166911 Maker CHICKEN SOUP FOR THE SOUL
ENTERTAINMENT INC. and SCREEN MEDIA VENTURES, LLC, jointly and severally Loan
Amount Up to $2,500,000.00

 

This Automatic Payment Addendum to Commercial Revolving Line of Credit
Promissory Note (this “Addendum”) is made as of the ____ day of April, 2018 and
is incorporated into and shall be deemed to amend and supplement that certain
Commercial Revolving Line of Credit Promissory Note (the “Note”), dated of even
date herewith, as executed by the undersigned (the “Maker”) in favor of PATRIOT
BANK, N.A. (the “Lender”) in connection with the loan (“LOC Loan”) described
above. Capitalized terms not otherwise defined herein shall have such meaning as
given in the Note.

 

Lender is authorized to increase the Interest Rate now in effect on the above
described LOC Loan by one half of one percent (0.50%) (i) if Maker has not
established and continues to maintain the above designated account and to
authorize automatic debits from that account (the “Qualifying Account”) for the
purpose of making loan payments within ten (10) days of such payment being due.
If the LOC Loan is a variable rate loan, Maker understands the amount of the
automatic debit will change to correspond to the required changes in the amount
of the monthly payments due under the Note. Because of the implementation of
this preferred interest rate to the LOC Loan, beginning with the first monthly
payment due and payable after the date of this Addendum, monthly payments of
interest due under the LOC Loan shall be adjusted; or (ii) if Maker fails to
maintain the Minimum Deposit in the Qualifying Account, as required under the
terms of Section 7.20 of the Loan Agreement.

 

This arrangement may be terminated upon the occurrence of any of the following:

 

1.       There are insufficient collected funds in the Qualifying Account to
make the full payment on the due date of any monthly payment. In such event,
Maker may also be subject to the possible late charges and other consequences of
a late payment as stated in my Qualifying Account.

 

Effective on the first day of the month following the occurrence of any of the
foregoing events, Lender will be entitled to increase the Interest Rate and
Floor Rate on the LOC Loan by one-half of one percentage point (0.50%). This
increase will not be subject to any interest rate limitation stated in the Loan
Documents except that the Interest Rate may not exceed the maximum interest rate
allowed by applicable law.

 

In its sole discretion, Lender may decide not to exercise its right to increase
the Interest Rate. In such case, Lender shall not waive its right to do so
later. Once this arrangement is terminated it will not be reinstated.

 

 

 

 

Except as expressly stated in this Addendum, all other terms of the Loan
Documents shall remain in full force and effect.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

SIGNATURE PAGE FOLLOWS

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Automatic Payment
Addendum to Commercial Revolving Line of Credit Promissory Note as of the date
and year first written above.

 

SIGNED, SEALED AND DELIVERED IN THE PRESENCE OF:   BORROWER:           CHICKEN
SOUP FOR THE SOUL ENTERTAINMENT INC.,   a Delaware corporation       Name:      
    By:       Name:  Scott W. Seaton     Title:  Vice Chairman Name:     Duly
Authorized                     SCREEN MEDIA VENTURES, LLC,     a Delaware
limited liability company Name:   By:  Chicken Soup for the Soul Entertainment
Inc.,     a Delaware corporation     Its Manager Name:           By:        
Name:  Scott W. Seaton       Title:  Vice Chairman       Duly Authorized

 

[Signature Page to Automatic Payment Addendum to

Commercial Revolving Line of Credit Promissory Note]

 

 

 

 

STATE OF CONNECTICUT )   ) ss:  Cos Cob COUNTY OF FAIRFIELD )

 

On this the ____ day of April, 2018 before me, the undersigned officer,
personally appeared Scott W. Seaton, who acknowledged himself to be the Vice
Chairman of Chicken Soup for the Soul Entertainment Inc., a Delaware
corporation, and that he, as such officer, being authorized so to do executed
the foregoing instrument for the purposes therein contained, by signing the name
of the corporation by himself as Vice Chairman.

 

In Witness Whereof, I hereunto set my hand.

 

.     Notary Public   My Commission Expires:   Commissioner of the Superior
Court

 

STATE OF CONNECTICUT )   ) ss:  Cos Cob COUNTY OF FAIRFIELD )

 

On this the ____ day of April, 2018 before me, the undersigned officer,
personally appeared Scott W. Seaton, who acknowledged himself to be the Vice
Chairman of Chicken Soup for the Soul Entertainment Inc., a Delaware
corporation, the Manager of Screen Media Ventures, LLC, a Delaware limited
liability company, and that he, as such officer, being authorized so to do
executed the foregoing instrument for the purposes therein contained, by signing
the name of the limited liability company by himself as Vice Chairman.

 

In Witness Whereof, I hereunto set my hand.

 

      Notary Public   My Commission Expires:   Commissioner of the Superior
Court

 

[Acknowledgment Page to Automatic Payment Addendum to

Commercial Revolving Line of Credit Promissory Note]

 

 

 